DETAILED ACTION
		Application No. 17/208,345 filed on 03/22/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of patent No. 10,956,672 B1.  Claims 1-19 of patent No. 10,956,672 B1 (e.g., receiving a vector of tokens based on an input string, each token indicative of a character sequence based on an index; invoking recognition logic for comparing the vector of tokens to a set of group vectors, each group vector defining a format of an input string, directing the input string to the parser.…..) contain almost similar element (e.g., receiving a vector of tokens based on an input string, each token indicative of a character sequence based on an index; invoking recognition logic for comparing the vector of tokens to a set of group vectors, each group vector defining a format of an input string, the format corresponding to a plurality of input strings in a group and readable by a parser corresponding to the group…, directing the input string to the parser…) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis (US 10594546 B1) in view of Kim et al (US 2012/0239650 A1).

 	As per claim 14, Davis teaches a method of classifying log messages into groups indicative of a message format, comprising: receiving a vector of tokens based on an input string, each token indicative of a character sequence; invoking recognition logic for comparing the vector of tokens to a set of group vectors, each group vector defining a format of an input string, the format corresponding to a plurality of input strings in a group and readable by a parser corresponding to the group (col.1, lines 61-07 and col.2 lines 1-67, e.g., processing and categorizing log messages includes utilizing Customized parsers that are aware of the format and the structure of log messages generated by each device); 
Davis does not explicitly teach determining, based on the comparison, if the input string matches an existing group; and based on determining a match, directing the input string to the parser corresponding to the determined group, and computing a confidence indicative of a probability that the directed input string belongs in the determined group.
However, Kim teaches determining, based on the comparison, if the input string matches an existing group; and based on determining a match, directing the input string to the parser corresponding to the determined group, and computing a confidence indicative of a probability that the directed input string belongs in the determined group the log messages (see para. [0015]- [0064], e.g., receiving a message containing about 250 characters or less. The message is parsed to form a message token vector for the message. A cluster token vector is determined for a message cluster, the cluster token vector corresponding to a number of tokens that is less than a token threshold value. A similarity score for the message relative to a message cluster is calculated based on a product of the cluster token vector and the message token vector, the similarity score being calculated without normalization of the message token vector relative to a length of the message. The message is added to the message cluster based on the similarly score being greater than a similarity threshold value. The cluster token vector is updated based on the addition of the message to the message cluster);
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kim with the teachings of Davis in order to efficiently enabling a system and method to assigned messages to an appropriate message cluster of group of document so as to measure similarities between documents, so that the tokens within the message can be identified accurately (Kim).

 	As per claim 15, further comprising, based on determining nonexistence of an input string matching an existing group, creating a new group corresponding to a new format based on the vector of the unmatched input string; and periodically rebuilding the recognition logic based on a set of training input strings in a predetermined format corresponding to intended groups of the log messages (see para. [0015]- [0064], e.g., receiving a message containing about 250 characters or less. The message is parsed to form a message token vector for the message. A cluster token vector is determined for a message cluster, the cluster token vector corresponding to a number of tokens that is less than a token threshold value. A similarity score for the message relative to a message cluster is calculated based on a product of the cluster token vector and the message token vector, the similarity score being calculated without normalization of the message token vector relative to a length of the message. The message is added to the message cluster based on the similarly score being greater than a similarity threshold value. The cluster token vector is updated based on the addition of the message to the message cluster, Kim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Allowable Subject Matter
	Claims 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Arfa et al discloses US 10685183 Consumer Insights Analysis Using Word Embeddings.
Musat discloses US 7945627 B1 Layout-based Electronic Communication Filtering Systems and Methods.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166